Dismissed and Memorandum Opinion filed October 1,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00681-CR
____________
 
            DERRICK HARVEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 760904
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal of the trial court’s order
denying defendant’s request to obtain documents and trial record in forma
pauperis.  




Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961);  McKown v. State, 915 S.W.2d 160, 161  (Tex.
App.CFort Worth 1996, no pet.).  The
exceptions include:  (1) certain appeals while on deferred adjudication
community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim.
App. 1997); (2) appeals from the denial of a motion to reduce bond, Tex. R. App. P.  31.1; McKown,
915 S.W.2d at 161;  and (3) certain appeals from the denial of habeas corpus
relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.);  McKown,
915 S.W.2d at 161.  
The denial of a motion to obtain trial records is not a
separately appealable order.  Because this appeal does not fall within the
exceptions to the general rule that appeal may be taken only from a final
judgment of conviction, we have no jurisdiction. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Anderson, Guzman, and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b).